Title: To Alexander Hamilton from Tench Coxe, 16 November 1793
From: Coxe, Tench
To: Hamilton, Alexander


Philada. Novemr. 16. 1793
Sir
Mr. William Steedman of Northumberland County from whom I made the purchase of eight thousand Acs. mentioned in my letter to you of the 10th of April last, has informed me verbally that he has completed the Surveys of about five sixth parts of the whole quantity out of which the part purchased for John B. Church Esqr and myself is to be drawn by lot: he added that he was going on to complete the remainder. As this was some weeks ago I have not the least doubt that the whole quantity out of which our purchase of 8000 acres is to be taken, are surveyed.
My brother John D. Coxe who lately returned from Northampton County informed me, that he saw (at a Tavern near to the lands bought of Pattersons & Stroud) Mr. Joseph Burr whom I employed to inspect the 23000 As. which I bought of those Gentlemen agreeably to my said letter of 10th. April for Mr. Church & myself. Mr. Burr told my brother that all the surveys were completed, & wished to know where I was that he might make his report.
I have written to the sellers under the two contracts above mentioned to attend in Philada. for the division of the parts of the lands bought of them respectively.
Of the Execution of Ball & Smith’s Contract, which after deducting the reserved 4000 Acres remains for Mr. Church & myself to the Amount of twelve thousand Acres, I have no advice: but have written urgently to them.
I am sir with great respect   yr. most obedient Servant
T. C.
Alexr. Hamilton, EsqrAtty. of John Barker Church, Esqr.
